                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   fka Howard Kim & Associates
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                    DISTRICT OF NEVADA
                                                                                            11
                                                                                                 CAPITAL ONE, NATIONAL                         Case No. 2:17-cv-00604-RFB-DJA
                                                                                            12   ASSOCIATION, a national banking               consolidated with
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 association,                                  Case No. 2:17-cv-00916-KJD-DJA
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                   Plaintiff,
                                                                                                 vs.
                                                                                            14                                                 STIPULATION AND ORDER TO
                                                                                                                                               EXTEND DEADLINE TO FILE
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            15                                                 RESPONSE AND REPLY RE ECF No. 190
                                                                                                 Nevada limited liability company; and
                                                                                                 ANTHEM COUNTRY CLUB COMMUNITY
                                                                                            16                                                 (First Request)
                                                                                                 ASSOCIATION, a Nevada nonprofit
                                                                                                 corporation.
                                                                                            17
                                                                                                                        Defendants.
                                                                                            18
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            19   Nevada limited liability company,

                                                                                            20             Counterclaimant/Cross-Claimant,
                                                                                                 vs.
                                                                                            21
                                                                                                 CAPITAL ONE, NATIONAL
                                                                                            22   ASSOCIATION, a national banking
                                                                                                 association; LEON BENZER, an individual;
                                                                                            23   UNITED STATES OF AMERICA,

                                                                                            24        Cross-Defendants/Counter-Defendants.
                                                                                                 UNITED STATES OF AMERICA,
                                                                                            25
                                                                                                                    Plaintiff,
                                                                                            26   v.
                                                                                                 LEON BENZER; SFR INVESTMENTS POOL
                                                                                            27   1, LLC; and CAPITAL ONE, N.A.,

                                                                                            28                        Defendants.

                                                                                                                                             -1-
                                                                                             1          SFR Investments Pool 1, LLC (“SFR”) and United States of America (“IRS”) submit this

                                                                                             2   stipulation to extend the deadline for SFR to oppose the IRS’ motion for preliminary injunction

                                                                                             3   concerning rents [ECF No. 190] to October 2, 2019. The current deadline is September 24, 2019

                                                                                             4   per Court order. The parties also stipulate to extend the deadline for the IRS to file its reply to

                                                                                             5   October 10, 2019. The current deadline is September 30, 2019.

                                                                                             6          The continuances requested are not to delay or cause prejudice, but to accommodate

                                                                                             7   schedule of counsel. SFR’s counsel has an appellate brief due and will also be traveling to Reno

                                                                                             8   this week. Counsel for the IRS will be traveling the first week of October.

                                                                                             9
                                                                                                  Dated this 23rd day of September                 Dated this 23rd day of September
                                                                                            10
                                                                                                  KIM GILBERT EBRON                                RICHARD E. ZUCKERMAN
                                                                                            11
                                                                                                  By: /s/ Karen L. Hanks                           Principal Deputy Assistant Attorney General
                                                                                            12         Karen L. Hanks
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                       Nevada Bar No. 9578                         By: /s/ E. Carmen Ramirez
KIM GILBERT EBRON




                                                                                            13         7625 Dean Martin Drive, Ste. 110                 Virginia Cronan Lowe
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                       Las Vegas, Nevada 89139                          E. Carmen Ramirez
                                                                                            14                                                          Trial Attorneys, Tax Division
                                                                                                      ATTORNEYS FOR SFR INVESTMENTS POOL                U.S. Department of Justice
                                                                                            15        1, LLC                                            P.O. Box 683
                                                                                                                                                        Washington, DC 20044
                                                                                            16
                                                                                                                                                        ATTORNEYS FOR UNITED STATES
                                                                                            17

                                                                                            18

                                                                                            19                                                    IT IS SO ORDERED:
                                                                                            20

                                                                                            21                                                    _______________________________________
                                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                            22                                                    UNITED STATES DISTRICT JUDGE
                                                                                            23
                                                                                                                                September 30, 2019
                                                                                                                         DATED:________________________________
                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                -2-
